Citation Nr: 1302326	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-30 789	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected left shoulder disorder.


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which assigned an increased rating of 30 percent for the Veteran's service-connected left shoulder disorder, effective June 25, 2010.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for this increased rating.

The record reflects the Veteran initially requested a hearing in conjunction with this case, and such a hearing was scheduled for January 2013.  However, the Veteran withdrew his hearing request by a statement dated in December 2012.  

The Board notes the Veteran had previously perfected an appeal on the issue of whether new and material evidence had been received to reopen a claim for service connection for epilepsy.  In May 2011, the Board found that new and material evidence had been received, but remanded the underlying service connection claim for further development.  Thereafter, a May 2012 rating decision granted service connection for seizure disorder and traumatic brain injury for the claimed epilepsy.  Nothing in the documents assembled for the Board's review indicates the Veteran disagreed with the initial ratings assigned for these disabilities or the effective dates thereof.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

By a statement dated in December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, submitted a statement dated in December 2012 which withdrew his hearing request, and formally withdrew his appeal regarding the claim for a rating in excess of 30 percent for his service-connected left shoulder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


